DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 5/10/22 have been fully considered but they are not persuasive.
Applicant argues that Kaushik et al. does not teach “receiving, from a media device, a request to store a content item, wherein the request comprises an advertisement setting” as recited in claim 1.
The examiner respectfully disagrees. Kaushik et al. teaches an ad pool, which includes a collection of ads (para. 0026). Kaushik et al. further teaches storing ad preferences in a media player to select an ad from the ad pool (paras. 0027-0028). Additionally, Kaushik et al. teaches requesting advertisements, which are streamed over the network, stored in a buffer then played back (para. 0035). Therefore, claim 1, and similar claims 8 and 15, stand rejected. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6-13, and 15-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kaushik et al. (US Pub. No. 2012/0143696).
Consider claim 1. Kaushik et al. taches a method comprising: receiving, from a media device, a request to store a content item, wherein the request comprises an advertisement setting (para. 0027 describes receiving and storing session data in response to viewer requests); generating, based on the advertisement setting, a stored content item wherein the stored content item complies with the advertisement setting para. 0036 describes viewer’s specified ad preference); and causing, based on a request for the content item from the media device, the media device to output the stored content item (para. 0022 describes displaying the media content).
Consider claim 2. Kaushik et al. teaches the method of claim 1, wherein the content item comprises one or more of: a live broadcast or on-demand content and wherein generating the stored content item comprises recording the live broadcast (para. 0002 describes a live broadcast; para. 0038 describes live video presentations).
Consider claim 3. Kaushik et al. teaches the method of claim 1, wherein the media device comprises one or more of: a set- top-box, a cell phone, a laptop computer, or a streaming media device (para. 0038 describes a streaming device).
Consider claim 4. Kaushik et al. teaches the method of claim 1, wherein the advertisement setting comprises an indication of one or more of: a request for an advertisement, a request for limited advertisements, a request for no advertisements, a requested start time, or a requested end time (para. 0023 describes requesting advertisements).
Consider claim 6. Kaushik et al. teaches the method of claim 1, further comprising causing the media device to output the stored content item (para. 0022 describes displaying the media content).
Consider claim 7. Kaushik et al. teaches the method of claim 1, further comprising: receiving, from a second media device, a second request to store the content item, wherein the request comprises a second request attribute; generating, based on the second request attribute, a second stored content item wherein the second stored content item complies with the second request attribute; and sending the second stored content item to the second media device (claim 2 describes receiving an update to the preferences for advertisements presented during the viewing session; selecting, based on the updated preferences, a second advertisement to present to the user, and returning the second advertisement to the client device).
Consider claim 12. Kaushik et al. teaches the method of claim 8, wherein the instruction is configured to cause the media device to one or more of: skip all commercials during output of the stored content item; skip a quantity of commercials during output of the stored content item, skip no commercials during output of the stored content item, crop all commercials out of the stored content item, crop a quantity of commercials out of the stored content item, or crop no commercials out of the stored content item (para. 0034 describes skipping past commercials).
Consider claim 13. Kaushik et al. teaches the method of claim 8, further comprising causing, based on the instruction, the media device to output a modified version of the stored content item (para. 0034 describes outputting a modified version of the recorded content).
Consider claim 15. Kaushik et al. teaches a method comprising: receiving, from a media device, a request to store a content item (para. 0027 describes receiving and storing session data in response to viewer requests); generating, based on the request, one or more stored content items wherein each stored content item of the one or more stored content items complies with an advertisement setting of one or more advertisement settings (para. 0036 describes viewer’s specified ad preference); sending, to the media device, the one or more stored content items and one or more selectable options, wherein the one or more selectable options correspond to the one or more advertisement settings; causing the media device to store the one or more stored content items; receiving, from the media device, a selection of a selectable option of the one or more selectable options; and based on the selection of the selectable option, causing the media device to delete one or more stored content items that does not comply with the selectable option (para. 0016 describes allowing the user to specify preferences, including selecting ratings or categories to include or exclude from being presented during a viewing session).
Claims 8-11 and 16-19 are rejected using similar reasoning as corresponding claims above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kaushik et al. (US Pub. No. 2012/0143696) in view of Official Notice.
Consider claim 5. Kaushik et al. teaches all claimed limitations as stated above, except wherein the stored content item comprises closed-caption content.
However, the examiner takes official notice that it is well known in the art, to include closed captioning in video content.
Therefore, it would have been obvious to one with ordinary skill in the art, before the effective filing date of the claimed invention, wherein the stored content item comprises closed-caption content, in order to aid hearing-impaired viewers.
Consider claim 20. Kaushik et al. teaches all claimed limitations as stated above, except causing the media device to store the one or more stored content items in a temporary storage.
However, the examiner takes official notice that it is well known in the art, to cause the media device to store the one or more stored content items in a temporary storage.
Therefore, it would have been obvious to one with ordinary skill in the art, before the effective filing date of the claimed invention, to cause the media device to store the one or more stored content items in a temporary storage, in order to buffer the video data for providing viewers uninterrupted streaming.

Allowable Subject Matter
Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mishawn N Hunter whose telephone number is (571)272-7635. The examiner can normally be reached Monday-Friday 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Tran can be reached on 571-272-7382. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MISHAWN N. HUNTER/Primary Examiner, Art Unit 2484